Citation Nr: 1325476	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  05-25 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for dermatitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1965 to May 1968 and October 1968 to October 1971.  The Veteran had service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In a June 2009 decision the Board denied service connection for tinnitus and dermatitis.  In a February 2010 Order, the U.S. Court of Appeals for Veterans Claims (Court) vacated the June 2009 decision and remanded the issues for further development. 

In July 2010 and December 2012, the Board remanded the claims to the RO to schedule the Veteran for a videoconference hearing with the Board.  

In May 2013, a Board videoconference hearing was held at the RO before the undersigned; the transcript is of record. 

The Veteran's virtual VA file has been reviewed. 


FINDINGS OF FACT

1.  At the May 2013 Board hearing the Veteran requested to withdraw his appeal of service connection for hypertension.  The transcript is now part of the written record and contains the Veteran's request.  

2. The Veteran's tinnitus first manifested in service.

3. Dermatitis did not first manifest in service, nor is it related to any injury or disease in service. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

3.  The criteria for service connection for dermatitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

A June 2003 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A March 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The issues were readjudicated in a December 2007 supplemental statement of the case (SSOC). 

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2)  requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the May 2013 Board hearing, the VLJ identified and fully explained the issue on appeal, and asked questions focused on the elements of service connection needed to substantiate the Veteran's claim.  Furthermore, the VLJ specifically questioned the Veteran regarding outstanding and potentially pertinent records that may have been overlooked.  The Veteran testified that he had recently seen a private dermatologist who told him that his skin condition probably began in Vietnam.  The VLJ asked if the dermatologist would write a statement to such effect and the Veteran said he would ask her.  The VLJ held the record open for 30 days to give the Veteran time to get in contact with the dermatologist and get a statement from her.  No additional records were submitted during this time.  The Veteran was assisted at the hearing by an accredited representative from the American Legion.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) , and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The October 2012 SSOC reported that there had been a review of electronic treatment records (CAPRI) from October 1999 to September 2012.  The Board notes that the electronic claims file contains VA treatment records from April 2011 to September 2012 only, however the remaining VA treatment records prior to that time period are part of the paper claims file.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  


As noted above, at the Board hearing the Veteran identified additional private records; however, no such private records were submitted.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Therefore, the record indicates that there may be private records outstanding that are potentially relevant to the issues decided.  The Veteran testified that he would ask the dermatologist to provide a written statement and submit it but none was received.  The Veteran did not authorize VA to obtain records on his behalf or request that VA do so.  The duty to assist a veteran in developing evidence is not always a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran must cooperate when he is asked for information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies VA evidence which might have helped establish his claim.  38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring claimant to cooperate fully with VA's efforts to obtain federal and non-federal records, including providing identifying information).  Here, the Veteran was expressly informed that it was important to his claim to obtain a statement from his recent treating provider, but he did not do so, nor did he ask VA to do so.  In these circumstances, the Board finds that VA's duty to assist has been satisfied.  

VA examinations were conducted in August 2003 and November 2007; the Veteran has not argued, and the record does not reflect, these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations were adequate as the examiners reviewed the record, evaluated the Veteran and provided an opinion with supporting rationale as to whether the Veteran's current disabilities were related to service. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

All of the evidence in the Veteran's claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 


Withdrawal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

At the May 2013 Board hearing, now transcribed and part of the written record, the Veteran withdrew his appeal for service connection for hypertension. 

As the Veteran withdrew his appeal of the issue, there remain no allegations of error of fact or law for appellate consideration and the Board has no jurisdiction to review the issue.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The claimed disabilities at issue in this case, tinnitus and dermatitis, have not been shown to be a 'chronic disease' listed under 38 C.F.R. § 3.309(a); therefore 38 C.F.R. § 3.303(b) does not apply.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The record reflects that the Veteran was in the Republic of Vietnam in 1971 and he is presumed to have been exposed to herbicides, i.e. Agent Orange.  38 C.F.R. §3.307(a)(6)(i).  However, the Veteran's tinnitus and skin disabilities, dermatitis, are not listed under 38 C.F.R. §3.309(e) and service connection on a presumptive basis is not warranted. 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Tinnitus 

The Veteran served as an engineer equipment mechanic during his second period of active duty, October 1968 to October 1971.  The Veteran contends that his tinnitus began in service after being exposed to loud engines, generators and helicopters without hearing protection. 

In August 2003 a VA audiological examination was conducted.  The examiner concluded that tinnitus was not related to service, despite the Veteran's history of in service noise exposure, opining instead that it was due to post service occupational noise exposure.  The Veteran's post service occupational history was reported as six years of running a test stand for diesel pumps, and the last 20 years being primarily office type work.  The examiner noted that the Veteran reported constant ringing in both of his ears for the last 10 years only. 

At the May 2013 Board hearing the Veteran testified that his tinnitus began in service when he was working on loud engines and generators and he had to take helicopters into the field, all without hearing protection.  He testified that he did not report ringing in the ears during service as he would have been written up for doing so.  The Veteran testified that immediately post service he had few jobs for six years, and the job he did get working on injection pumps required hearing protection and periodic hearing tests.  The Veteran also reported that he had spent the last 20 years working for John Deere, half in an office and half on the floor, but he always wore ear protection when walking the floor.  He also testified that he did not remember exactly what he told the VA examiner in 2003 but he has always reported that his tinnitus began in service.   

The Veteran is competent to report what he experiences through his five senses, such as ringing in the ears, or being exposed to loud noise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran testified that he first experienced ringing in his ears in service and has experienced unremitting tinnitus since service.  The Board finds the Veteran's testimony as to this issue to be both competent and credible.  VA must resolve any doubt in the record as to the onset of the Veteran's tinnitus in his favor.  In doing so, service connection for tinnitus is warranted. 

Dermatitis  

The Veteran contends that his current skin condition (dermatitis), is related to skin conditions that he experienced in service.   

The Veteran testified that when he first got to Vietnam he got horrible sunburn on his newly shaved head, he had a fever and the skin looked like fish scales.  He testified that he did not get treatment for it as there was no doctor available.  The Veteran also testified that although he had skin problems on his face and head after service, he did not seek medical treatment for his skin conditions until about 10 years post service. 

Service treatment records note some skin problems in service.  Upon entry in May 1965 the Veteran was noted to have mild acne.  In February 1966 a seborrheic cyst was excised from his right shoulder.  In December 1966 acne was noted.  In January 1968 the Veteran was noted to have mild pityriasis ros[a]cea and ring worms.  In October 1968 the entry examination for the second period of service noted mild acne, not cystic.  The October 1971 exit examination did not note any skin conditions and the Veteran reported being in good health. 

Private treatment records from Dr. KE show intermittent treatment from July 1985 through January 2003 for seborrheic dermatitis on the face and scalp.  In February 1990 the Covenant Clinic noted the Veteran had a rash in his groin with a history of herpes for the past 13 years.  Despite private treatment for various skin conditions, the Veteran never reported to them a history of skin conditions in service, nor did any of the treatment providers identify the current skin disability as etiologically linked to service.  

During a February 2004 VA examination for diabetes mellitus, it was noted that there were no skin breakdowns or ulcers. 

The Veteran has not received VA treatment for his skin condition. 

In November 2007 a VA skin examination was conducted.  The examiner reviewed the claims file noting the Veteran's in service and post service treatment for skin conditions.  The examiner noted that the Veteran had acne upon entry to service and during service, and that he had pityriasis rosacea during service.  She also noted that private treatment records first show seborrheic dermatitis in 1985.  The Veteran reported that he first started having problems with seborrheic dermatitis when he got home from Vietnam as his face would break out and he would have rashes in the groin.  He claims he saw a doctor and was told to use over the counter (OTC) athlete's foot cream which would help temporarily but the rashes would come back.  The Veteran reported that he was diagnosed with seborrheic dermatitis in the 1970s by a doctor in Chicago.  He stated that he was placed on cortisone cream which helped temporarily but the rashes in the groin and face would come back.  There are no records available for this period.  

Upon physical examination the Veteran was found to have slight red patches in the skin folds of the thigh and groin region, but the axillary areas were clear as was the facial and hair regions.  The Veteran had been off of medication for a week purposefully for the examination.  The examiner diagnosed seborrheic dermatitis, noting it was much better with use of topical or oral anti infectives or antibiotics. 

Although the examiner did not provide a direct yes or no answer to the question of whether or not dermatitis was related to service, her rationale explained that the Veteran's current seborrheic dermatitis was not related to service.  She explained that the Veteran was treated for acne and pityriasis rosacea in service.  The acne was a pre-existing skin condition and pityriasis rosea is a self-limited skin condition with rare recurrences.  The Veteran's skin was normal upon separation.  The physician opined that seborrheic dermatitis is a common skin condition but it is not recognized as a skin condition that results from Agent Orange exposure.  The examiner concluded that there is no evidence of seborrheic dermatitis in service.  

The Veteran contends that his current skin disability, dermatitis, began in service.  The Veteran testified that he had terrible sunburn on his scalp in service.  He was also treated for acne and pityriasis rosacea in service.  

As a general matter the Board must consider whether a veteran's particular disability is the type of disability for which lay evidence is competent.  Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).   

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435, as to the specific issue in this case, whether the Veteran's in service skin problems are related to his current skin disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Testimony as to such underlying pathology is testimony as to an internal medical process that extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).

The Veteran is competent to report what he experienced and observed through his five senses, such as sunburn and skin rashes.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  He is also competent to report what a doctor told him, such as instructions in the 1970s to treat a rash with OTC cream.  However, the Board finds he is not competent to provide an opinion as to etiology of his current dermatitis, or to provide an opinion that the in service skin conditions (acne, pityriasis rosacea, and sunburn) are the same as the current skin disability (dermatitis), as he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Therefore the Veteran's opinion is of very limited probative value.  His opinion is outweighed by that of the physician who examined him, reviewed the record, and provided a competent medical opinion that there was no evidence of seborrheic dermatitis, his current skin condition, in service. 

The preponderance of the competent evidence is against the claim; there is no doubt to be resolved.  Service connection for dermatitis is not warranted.    


ORDER

The issue of service connection for hypertension is dismissed.

Service connection for tinnitus is granted. 

Service connection for dermatitis is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


